DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is July 26, 2012.

Drawings
The drawings were received on November 2, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112, 1st paragraph, enablement rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating some diseases of the gastrointestinal tract, does not reasonably provide enablement for preventing or treating any condition with any DNA repair composition as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to practice the claimed method for the genus of any condition in the gastrointestinal tract.  The claims are rejected for treating using any DNA repair composition comprising any genus of at least one DNA repair enzyme.  The claims are rejected for failing to make a genus of any configuration for administration within the gastrointestinal tract of a patient as currently claimed.  The claims are also rejected for claiming any DNA repair composition comprising any genus of at least one DNA repair enzyme as currently claimed in claims 19 and 20.  The undue experimentation arises due to the unpredictability based on the differing conditions within the gastrointestinal tract and the ability of a DNA repair enzyme to treat genus of gastrointestinal conditions.
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a method of preventing or treating a condition of the gastrointestinal tract comprising providing a DNA repair composition comprising at least one DNA repair enzyme and administering the DNA repair composition to the patient, such that the DNA repair composition is configured for administration and also absorbed within the gastrointestinal tract of the patient to treat a condition of the gastrointestinal tract.  The claims are also drawn to a therapeutic agent comprising a DNA repair composition comprising at least one DNA repair enzyme, the DNA repair composition configured for oral administration within the gastrointestinal tract of a patient. 
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of treating let alone preventing any condition of the gastrointestinal tract.  Ceccoli et al. disclose the encapsulation of T4 Endonuclease V in liposomes and administration to human epidermal keratinocytes and fibroblasts in vitro assays for activity (see entire document).  Luze et al. disclose that controlled studies to confirm the DNA repair enzyme superiority on photoageing are still lacking for sunscreens with DNA repair enzymes (see entire document, particularly Conclusion section). Simao et al. review liposomal delivery systems as carriers for bioactive compounds.  Simao et al. disclose properties of liposomes differ significantly depending on their lipid composition (See page 391, Liposomes section).  Simao et al. also state that liposomal systems are still underexplored (a 2015 publication).  Thi et al. discuss lipid based nanoparticles in the clinic and clinical trials from cancer nanomedicines to COVID-19 vaccines.  Thi et al. state that selective association of LNPs with target cells remains a challenge (see page 22 of 29 Conclusion section, 2nd indented paragraph).   Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of compositions being claimed, and the genus of gastrointestinal tract conditions.  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to prevent and treat any condition of the gastrointestinal tract as currently claimed.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        September 10, 2022